DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  12 recites the limitation "the gripper device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 11, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al (US 20110017802).
Regarding claim 1, Ma et al (hereafter Ma) discloses a surgical instrument, for example surgical instrument for minimally invasive surgery, comprising: an elongate frame (20, 26, 22), at least one jaw element (40) mounted movably at a distal end of the elongate frame, a trigger device (22) to operate the at least one jaw element and arranged at a proximal end of the elongate frame, an actuation rod (30) provided between the trigger device and the at least one jaw element to transfer movement of the trigger device to the at least one jaw element, a sensor (48, paragraph 0026) to provide a sensor signal representative for a force exerted on the at least one jaw element, and a tactile feedback device (50) to provide tactile feedback to the user on the basis of the sensor signal (paragraph 0024), wherein the tactile feedback device is mounted on the elongate frame.
Regarding claim 2, Ma discloses all of the limitations set forth in claim 1, wherein the tactile feedback device comprises: a tactile element (70) to provide tactile feedback to the user, a tactile element guide (52) supporting the tactile element, wherein the tactile element is movable with respect to the tactile element guide in a range of movement between an outer position and an inner position (inflated, deflated), and a feedback actuator (62) arranged to 
Regarding claim 3, Ma discloses all of the limitations set forth in claim 2, wherein the tactile element (70) has a tactile end surface and wherein the tactile element guide (52) comprises a guide end surface, wherein in at least one position of the tactile element the guide end surface is substantially flush with the tactile end surface such that in this position of the tactile element a body part of the user placed on the tactile element will be in contact with both the guide end surface and the tactile end surface (figure 4).
Regarding claim 4, Ma discloses all of the limitations set forth in claim 3, wherein the tactile end surface comprises one or more surface areas (rounded surface, figure 5, has multiple surface areas), wherein the one or more surface areas of the tactile end surface are provided at least two opposite sides of at least one surface area of the guide end surface (upper and lower sides of the guide end surface), wherein the one or more surface areas of the tactile end surface and the at least one surface area of the guide end surface are designed to be simultaneously touched by a single finger tip of a user (single figure tip of user can extend bigger than the opening 70 in figure 4), when the tactile element is arranged in the at least one position in which the guide end surface is substantially flush with the tactile end surface (figure 4).
Regarding claim 5, Ma discloses all of the limitations set forth in claim 4, wherein the tactile end surface comprises a partly annular shape (70 is round, figures 4, 5).
Regarding claim 8, Ma discloses all of the limitations set forth in claim 2, wherein the tactile feedback device comprises an activation sensor (60), wherein the activation sensor is 
Regarding claim 11, Ma discloses all of the limitations set forth in claim 1, wherein the elongate frame comprises a handle part (23) and a shaft (26), wherein the trigger device (22) and the actuator (30) are mounted on the handle part and the at least one jaw element (40) is mounted on the shaft.
Regarding claim 16, Ma discloses all of the limitations set forth in claim 1, wherein the sensor is arranged in the trigger device (paragraph 0033).
Regarding claim 17, Ma discloses all of the limitations set forth in claim 1, wherein the trigger device comprises: a trigger (22) rotatably mounted in or on the elongate frame (23), a translation element (46) linearly guided in or on the elongate frame, and a sensor support (52) element on which the sensor is mounted, wherein one side of the sensor support element is connected to the actuation rod (all components of the device are connected as well as connected via wires 83, 84) and the other side of the sensor support element is connected to the translation element (46), wherein the trigger is connected to the translation element (figure 2), wherein a rotation of the trigger causes a linear movement of the translation element, which linear movement is transferred via the sensor support element to the actuator rod (paragraph 0022).

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 20100152586) in view of Grant et al (US 20100152586).
Regarding claims 9, 19, 20, 21, Ma discloses all of the limitations set forth in claim 1, but does not disclose a bandwidth of the tactile feedback device is designed to provide tactile feedback of heartbeat related pulsation of tissue manipulated by the at least one jaw element. However, Grant et al (hereafter Grant) teaches it was known in the art at the time of the invention for minimally invasive tools comprising jaw assemblies to utilize sensors and tactile feedback devices in order to measure any desired property or parameter of a patient, such as pulse by placing at least one jaw element in contact with tissue and receiving tactile feedback using the tactile feedback device, wherein the tactile feedback provide feedback with respect to the pulsation of tissue (paragraphs 0024, 0025, 0026) in order to detect blood vessels during a surgical procedure. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to utilize Ma and make the sensors of Ma provide tactile feedback of heartbeat related pulsation of tissue manipulated by the at least one jaw element by placing at least one jaw element in contact with tissue and receiving tactile feedback using the tactile feedback device, wherein the tactile feedback provide feedback with respect to the pulsation of tissue, as taught as known in the art by Grant, in order to detect blood vessels during a surgical procedure. 
Regarding claim 10, Ma discloses all of the limitations set forth in claim 1, wherein the trigger device comprises a trigger (22) having a gripping element, but does not disclose it is  designed to receive a thumb of the user, wherein the gripping element is arranged at a proximal side of the surgical instrument. However, Grant discloses an alternate handle . 
Claims 13-15  are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 20100152586) in view of Zemlock et al (US 20110017801).
Regarding claims 14 and 15,  Ma discloses all of the limitations to claim 1, but does not disclose a battery. However, Zemlock teaches it was known in the art at the time of the invention to make minimally invasive surgical instruments handheld to include a battery withi n the handle (paragraph 0190). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the  surgical instrument of Ma comprises a battery to provide power to the surgical instrument, in order to make the device handheld and portable for ease of use. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 20100152586) in view of Rosenberg et al (US 20070103437).
Regarding claims 6 and 7, Ma discloses all of the limitations set forth in claim 2, but does not disclose  the feedback actuator comprises a linear voice coil actuator. However, Rosenberg et al teaches it was known in the art at the time of the invention to utilize voice coil actuators in tactile feedback mechanism (paragraph 0070). Therefore, it would have been obvious to one with ordrinay skill in the art at the time of the invention to utilize a voice coil actuator in the device of Ma in order to move the tactile element 70, since the two were art -recognized equivalent actuators at the time of the invention and it has been held that mere substitution of art recognized equivalents involves routine skill in the art. It further would have been obvious with a voice coil actuator to make the tactile element biased in the outer position versus the inner position, since it has been held that mere reversal of the essential working parts of an invention involve routine skill in the art. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771